

 
Exhibit 10.1


EXECUTIVE



 
FORM OF AMENDMENT TO
CHANGE OF CONTROL EXECUTIVE SEVERANCE AGREEMENT
 
This Amendment (the “Amendment“) to the Change of Control Executive Severance
Agreement (the “Agreement”) dated the _______ day of __________________,
_______, by and between SM Energy Company (f/k/a St. Mary Land & Exploration
Company), a Delaware corporation (the “Company”), and [an executive referred to
on Attachment A] (the “Executive”), is executed by the Company and the Executive
on this _____ day of December, 2010.
 
RECITALS
 
A.           The Company and the Executive desire to amend certain provisions of
the Agreement in order to conform such provisions to the provisions of
Section 409A of the Internal Revenue Code and related guidance published by the
Internal Revenue Service through the date of this Amendment; and
 
B.           All capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Agreement.
 
NOW, THEREFORE, in consideration of the Executive’s continued employment with
the Company and the mutual agreements set forth herein, the parties agree as
follows:
 
AGREEMENT
 
Section 1. Amendments to Agreement.
 
(a)           Section 1.(a) shall be amended by deleting, “(ii) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon),” and by renumbering clauses (iii), (iv) and (v) as (ii),
(iii) and (iv), respectively.
 
(b)           Section 3(d) is amended in its entirety to read as follows:
 
Section 409A of the Code.  This Agreement is intended in all respects to comply
with the provisions of Section 409A of the Code and in particular, those
provisions of Section 409A dealing with distributions.  This Agreement shall be
interpreted and applied in a manner consistent with Section 409A of the Code and
any ambiguity shall be resolved in favor of compliance with Section 409A of the
Code.  In the event any payments or benefits pursuant to the other provisions of
this Agreement would result in the imposition on the Executive of any additional
taxes or interest pursuant to the provisions of Section 409A of the Code and
final Treasury Regulations, Internal Revenue Service guidance or other
provisions of law, the amount of such payments shall be appropriately and
equitably adjusted in order that the Executive may receive the same economic
benefits as provided under this Agreement and in compliance with Section 409A of
the Code and without the imposition on the Executive of any additional taxes and
interest thereunder.  Any payments to the Executive under this Agreement which
Section 409A(a)(2)(B)(i) of the Code indicates may not be made before the date
which is six months after the date of Executive’s separation from employment
service (the “Section 409A Six-Month Waiting Period”) shall not be made during
the Section 409A Six-Month Waiting Period but rather shall be delayed and shall
be paid upon the expiration of the Section 409A Six-Month Waiting Period.  In
particular, with respect to severance payments provided for under Section
3(a)(ii) of this Agreement, such severance payments that would otherwise be paid
during the Section 409A Six-Month Waiting Period shall be paid in lump sum upon
the expiration of the Section 409A Six-Month Waiting Period, together with
simple interest on the amount of each deferred payment at the short term
applicable federal rate as of the date of termination of employment.  For
purposes of this Agreement, “termination of employment,” “separation from
service” or similar language means separation from service by the Executive from
the Company for any reason whatsoever within the meaning of Code Section 409A
and Treasury Regulation § 1.409A-1(h).
 
Section 2. Incorporation of Amendment and Remainder of Agreement.  The terms and
provisions of Section 1 of this Amendment are hereby incorporated into the
Agreement and, except for the amendment provisions herein contained, all of the
terms and provisions of the Agreement shall remain in full force and effect,
unaltered and unchanged by this Amendment.  To the extent that the terms and
provisions of this Amendment conflict with the terms and provisions of the
Agreement, the terms and provisions of this Amendment shall control.
 
Section 3. Execution in Counterparts and Delivery of Signature Pages.  This
Amendment may be executed in counterparts and signature pages may be delivered
by email or facsimile transmission.
 
IN WITNESS WHEREOF, this Amendment to the Change of Control Executive Severance
Agreement is hereby duly executed by each party on this ______ day of December,
2010.
 


THE COMPANY:


SM ENERGY COMPANY,
a Delaware corporation




By: _______________________________________
Anthony J. Best, Chief Executive Officer and President




EXECUTIVE:




___________________________________________
Printed name:________________________________
 
 
 
 
 

 
EXECUTIVE



ATTACHMENT A
TO
FORM OF AMENDMENT TO
CHANGE OF CONTROL EXECUTIVE SEVERANCE AGREEMENT


Executives with Change of Control Executive Severance Agreements:


All employees of SM Energy Company who have an officer title of Vice President
or an officer title which is senior to a Vice President.



